Citation Nr: 0828390	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  05-40 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to March 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2005 
rating decision of the Lincoln, Nebraska Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, granted service connection for bilateral hearing loss, 
rated noncompensable, effective March 8, 2005.  In the 
veteran's December 2005 VA Form 9, substantive appeal, he 
requested a Travel Board hearing; he later withdrew this 
request in a statement received in January 2006.  


FINDING OF FACT

It is not shown that at any time during the appeal period the 
veteran had hearing acuity worse than Level I in either ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 84, 23353 (April 30, 2008)).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
for bilateral hearing loss and assigned a disability rating 
and effective date for the award, statutory notice had served 
its purpose, and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A 
November 2005 statement of the case (SOC) provided notice on 
the "downstream" issue of entitlement to an increased 
rating.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The veteran has had ample 
opportunity to respond/supplement the record regarding his 
claim.  Neither the veteran nor his representative has 
alleged that notice in this matter was less than adequate.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in July 2005.  The 
veteran has not identified any pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim. 

B.	Factual Background

May 2005 private audiometry, presented in chart format was 
reported as showing mild low frequency sloping to moderate 
high frequency sensorineural hearing loss bilaterally.  The 
average puretone thresholds were 56 decibels, right ear, and 
44 decibels, left ear.  Speech audiometry (by Maryland CNC 
Test) revealed speech recognition ability of 92 percent 
bilaterally.  
On July 2005 VA audiological evaluation, puretone thresholds, 
in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
60
75
LEFT
15
15
25
55
65

The average puretone thresholds were 44 decibels, right ear, 
and 40 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent bilaterally.

C.	Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
based solely on puretone threshold testing.  See 38 C.F.R. 
§ 4.85, Table VIA.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 
38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.  

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The puretone threshold results of the veteran's May 2005 
private audiometry are in a chart format which the Board is 
neither competent nor authorized to interpret.  Under 
governing regulation, testing of hearing loss disability for 
VA rating purposes must meet specific requirements (to 
include speech discrimination testing in a controlled setting 
using a Maryland CNC word list).  There is no indication that 
the May 2005 audiometry was conducted in the specific manner 
required by regulation.  Thus, its puretone threshold results 
are not appropriate for use in rating the veteran's hearing 
loss disability.  

The only audiometry of record suitable for rating purposes is 
that on July 2005 VA examination, when average puretone 
thresholds were 44 decibels, right ear, and 40 decibels, left 
ear.  Speech discrimination was 94 percent bilaterally.  
Under Table VI, such hearing acuity constitutes Level I 
hearing in each ear.  Under 38 C.F.R. § 4.85, Table VII, such 
hearing acuity warrants a noncompensable rating under Code 
6100.  The July 2005 VA audiometry did not show an 
exceptional pattern of hearing that would warrant rating the 
disability under the alternate criteria in Table VIA.

As the current noncompensable rating assigned for the 
veteran's bilateral hearing loss encompasses the greatest 
level of hearing impairment shown at any time during the 
appeal period, "staged ratings" are not warranted.

Since evaluation of hearing loss disability involves the 
mechanical application of the rating schedule, which here 
results in a noncompensable rating, the veteran's appeal for 
a compensable rating must be denied.  See Lendenmann, supra.
The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
There is no objective evidence or allegation in the record of 
"marked" interference with employment or frequent 
hospitalizations due to hearing loss, or other factors of 
like gravity, which would suggest that referral for 
extraschedular consideration is indicated.  38 C.F.R. 
§ 3.321(b).  

The preponderance of the evidence is against a compensable 
rating for bilateral hearing loss.  The reasonable doubt 
doctrine is not for application and the claim must be denied.


ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


